— Review by certiorari of a determination made April 14, 1936, by Grace A. Reavy, Deputy Secretary of State and chief of the division of licenses, revoking the license of Thomas S. Deal as a real estate broker. The complainant was a lady of confiding nature, about seventy years of age. She complained to the Secretary of State that the said Thomas S. Deal by deceit, false representations and fraud, and by overreaching, induced her to turn over to him large sums of money and other property in connection with the sale and exchange of various parcels of real estate alleged to be located at Muscle Shoals in the State of Alabama, which the complainant never saw and of which she had no information apart from statements by the said Deal and his associates; that the said statements and promises made by said Deal were believed and relied upon by said complainant, and acted on by her; and that she was thus induced by him to turn over to him and suffer the loss of her money; that the statements and representations of said Deal were at the time known by bim to be false and fraudulent, and demonstrated his untrustworthiness and unfitness to possess a real estate broker’s license. The record amply supports the determination of the Secretary of State. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.